DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-12 and 15-21 are pending.
Claims 1, 3, 5, and 6 were amended.
Claims 13 and 14 were previously cancelled.
Claim Rejections - 35 USC § 112
Claims 1, 3, 5, and 6 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 4/1/2022. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, Eriksen teaches all of the limitations of the claim but does not explicitly teach or fairly suggest “a cable management system fitted to the column, the cable management system comprising a first flexible cable guide having a first end portion attached to the base and a second end portion attached to the intermediate column element and a second flexible cable guide having a first end portion attached to the intermediate column element and a second end portion attached to the outer column element.” Reuttiger is relied upon to teach a cable chain comprising a plurality of links and does not remedy the deficiencies of the invention. Claim 1 is allowable. Claims 2-12 and 15-21 are also allowable since they require all of the limitations of the allowable claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses surgical tables and medical supports relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Eriksen and Reuttiger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                                                                                  
5/1/2022